Citation Nr: 0609732	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service in the Marine Corps May 1961 
to May 1965.  He also served in the Marine Corps reserves 
from October 1959 to April 1960, and in the Naval Reserve 
from March 1985 to July 1995, with various periods of active 
duty for training (ACDUTRA) as explained below.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the veteran's claim for service connection for a psychiatric 
disorder.  Jurisdiction over this case was subsequently 
transferred to the VARO in Detroit and then Philadelphia and 
the latter office forwarded the appeal to the Board.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

At the January 2006 Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran for the first time indicated that he was receiving 
payments from the Social Security Administration (SSA) and 
those payments were at one time based on his disability 
rather than his age (Hearing transcript, pp. 18-19).  
Although the veteran did not indicate the disability upon 
which the SSA disability payments were predicated, so it is 
possible that he was at one time receiving SSA disability 
payments for one of the psychiatric disorders with which he 
has been diagnosed.  Moreover, the RO has not yet attempted 
to obtain these records because it was apparently not 
informed or aware of their existence.  In these 
circumstances, medical records, if any, associated with the 
SSA disability determination in the veteran's case could be 
material to the issue of the etiology of a psychiatric 
disorder, and the RO should therefore attempt to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992).

In addition, the Board notes that in its December 2002 rating 
decision and April 2004 statement of the case (SOC), the RO 
stated that, while the veteran indicated that his disability 
began in November 1993, the National Personnel Records Center 
(NPRC) response showed ACDUTRA from March 11, 1985 through 
November 18, 1989.  However, the veteran stated at the Travel 
Board hearing that he was on active duty in the Naval 
reserves when his disability began (around August 1992, see 
hearing transcript, p. 3), and an abstract of service and 
medical history shows reserve service between September 1989 
to July 1995, including some ACDUTRA abbreviated as 
"ATx14."  In addition, there are service medical records 
from the time period between September 1989 to July 1995 in 
the claims file.  The RO should therefore verify this latter 
period of reserve duty in its readjudication of the veteran's 
claim.

Moreover, on March 3, 2006, while this case was on appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the VA 
correspondence does not include all of this information, this 
information should be included in subsequent correspondence.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Request any available medical records 
from SSA concerning any SSA claim filed 
by the veteran.  Records requested should 
include a copy of any disability 
determination made.  Any assistance by 
the veteran in obtaining such records 
should be requested if necessary.

3.  RO should verify all ACDUTRA between 
September 1989 and July 1995.  If for 
some reason the duty cannot be verified, 
attempts undertaken should be documented.  
RO should request of appellant any 
information or orders that he may have 
showing ACDUTRA or active duty during 
this time.

4.  Obtain copies of all of the veteran's 
VA treatment records since December 2002, 
including, but not limited to, any 
additional treatment he has received 
relating to any psychiatric disorder at 
the Philadelphia, Pennsylvania, VA 
Medical Center (VAMC).

Then, review any additional evidence and readjudicate the 
appellate issue, under all appropriate statutory and 
regulatory provisions and legal theories.  This includes, but 
is not limited to, considering whether a psychiatric disorder 
was incurred during any period of ACDUTRA between September 
1989 and July 1995.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

